Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The closest prior art of record is Baek, US 20160267618 A1, and Da-mee, Yoon, “Bus arrival times available from QR code at bus stops,” The Korea Times, Seoul, January 20, 2011.
Baek discloses:
- a method for providing a transportation service using an order request form;
- in response to receiving one or more geographical locations, causing the client computing device to instantiate a process on the client computing device to generate the order request form filled with the one or more geographical locations received from the processing device without user intervention and without user input of the one or more geographical locations;
- responsive to receiving the order request form filled with the one or more geographical locations from the client computing device, transmitting, by the processing device to a vehicle computing device, an order request to dispatch a transportation vehicle associated with the vehicle computing device to provide the transportation service to a user of the client computing device based on the order request form.
Da-mee discloses QR codes posted at bus stops which are scanned by smartphones to present information about the bus stop.
particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations, including the particular configuration, without the use of impermissible hindsight.
Claim 11
The closest prior art of record is Baek, US 20160267618 A1, and Da-mee, Yoon, “Bus arrival times available from QR code at bus stops,” The Korea Times, Seoul, January 20, 2011.
Baek discloses:
- a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device, cause the processing device;
- in response to receiving one or more geographical locations, causing the client computing device to instantiate a process on the client computing device to generate the order request form filled with the one or more geographical locations received from the processing device without user intervention and without user input of the one or more geographical locations;
- responsive to receiving the order request form filled with the one or more geographical locations from the client computing device, transmitting, to a vehicle computing device, an order request to dispatch a transportation vehicle associated with 
Da-mee discloses QR codes posted at bus stops which are scanned by smartphones to present information about the bus stop.
As per Claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations, including the particular configuration, without the use of impermissible hindsight.
Claim 17
The closest prior art of record is Baek, US 20160267618 A1, and Da-mee, Yoon, “Bus arrival times available from QR code at bus stops,” The Korea Times, Seoul, January 20, 2011.
Baek discloses:
- a client computing device;
- a memory;
- a processing device, operatively coupled to the memory;
- while receiving one or more geographic locations, also receiving computer-executable instructions configured to operate on the data content;

- responsive to receiving a confirmation message with respect to the order request form, transmit, the order request form to the server computing device, wherein the server computing device is to transmit an order request to a vehicle computing device to provide a transportation service to a user of the client computing device based on the order request form.
Da-mee discloses QR codes posted at bus stops which are scanned by smartphones to present information about the bus stop.
As per Claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other in the combination.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations, including the particular configuration, without the use of impermissible hindsight.
*****
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628